Citation Nr: 0112363	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  95-25 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cardiovascular disorder and residuals of stroke and, if so, 
whether all of the evidence both old and new warrants the 
grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for jaw 
and mouth trauma with loss of teeth and, if so, whether all 
of the evidence both old and new warrants the grant of 
service connection.

3.  Entitlement to an increased rating for a wound to Muscle 
Group XX, with retained foreign bodies and degenerative joint 
disease, currently rated 60 percent disabling.

4.  Entitlement to an increased rating for residuals of an 
abdominal wound, with adhesions, currently rated 30 percent 
disabling.

5.  Entitlement to an increased rating for a wound to Muscle 
Group XIX, currently rated 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for left 
middle finger amputation.

7.  Entitlement to an increased (compensable) rating for 
residuals of a right thigh wound.

8.  Entitlement to a total disability rating based upon 
individual unemployability.

(The issue of entitlement to payment or reimbursement for 
emergency medical treatment received in November 1995 is the 
subject of a separate Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 1994, the RO denied reopening a claim for 
entitlement to service connection for a cardiovascular 
disorder and residuals of stroke, denied entitlement to a 
rating in excess of 20 percent for a wound to muscle group 
XX, with retained foreign bodies and degenerative joint 
disease, denied entitlement to a rating in excess of 30 
percent for residuals of an abdominal wound, with adhesions, 
denied entitlement to a rating in excess of 10 percent for a 
wound to muscle group XIX, denied entitlement to a 
compensable rating for left middle finger amputation, and 
denied entitlement to a compensable rating for residuals of a 
right thigh wound.  In a November 1994 rating decision, the 
RO denied reopening a claim for entitlement to service 
connection for jaw and mouth trauma with loss of teeth.  The 
veteran perfected his appeal as to these issues by 
correspondence received in July 1995.

In February 1997 the RO, inter alia, granted entitlement to a 
40 percent disability rating for a wound to muscle group XX, 
with retained foreign bodies and traumatic degenerative joint 
disease at L4-5 and to the thoracic spine, and denied 
entitlement to a total disability rating based upon 
individual unemployability.  Subsequently, the veteran 
perfected an appeal as to that issue.

In February 1999, the RO granted entitlement to a 60 percent 
disability rating for a wound to muscle group XX, with 
retained foreign bodies and traumatic degenerative joint 
disease at L4-5 and to the thoracic spine.  The RO noted the 
decision represented an increase to the maximum schedular 
rating and found a referral for extraschedular consideration 
was not warranted.  

In October 2000, the Board remanded the case to the RO in 
order to allow the veteran to present evidence at a personal 
hearing.  In written correspondence dated in November 2000, 
the veteran withdrew his request for a hearing.

The issues of entitlement to an increased rating for a wound 
to muscle group XX, with retained foreign bodies and 
degenerative joint disease, and entitlement to a total 
disability rating based upon individual unemployability are 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  In May 1990, the RO denied entitlement to service 
connection for a cardiovascular disorder and residuals of 
stroke.  The veteran was notified of that decision and of his 
appellate rights in June 1990; however, he did not appeal.

2.  The evidence submitted since the May 1990 rating decision 
includes no new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  In April 1991, the Board denied entitlement to service 
connection for dental trauma for the purpose of class II(a) 
outpatient dental treatment; the veteran did not appeal.

4.  The evidence submitted since the April 1991 Board 
decision includes no new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

5.  All relevant evidence necessary for an equitable 
disposition as to the veteran's increased rating claims for 
his service-connected residuals of an abdominal wound, wound 
to muscle group XIX, left middle finger amputation, and right 
thigh wound on appeal has been obtained.  

6.  Medical evidence demonstrates the veteran's service-
connected residuals of an abdominal wound, with adhesions, 
are presently manifested by subjective complaints of 
discomfort without evidence of frequent and prolonged 
episodes of severe colic distention, nausea, or vomiting.

7.  Medical evidence demonstrates the veteran's service-
connected wound to muscle group XIX is manifested by a 
through and through wound with a depressed scar and some loss 
of underlying tissue without evidence of moderate or 
extensive loss of deep fascia, muscle substance, or normal 
firm resistance.  

8.  Medical evidence demonstrates the veteran's service-
connected left middle finger amputation is presently 
manifested by partial amputation of the distal phalanx of the 
left middle finger without evidence of metacarpal resection 
or amputation at the proximal interphalangeal joint or 
proximal thereto.  

9.  Medical evidence demonstrates the veteran's service-
connected right thigh disability is presently manifested by a 
superficial scar which is not painful or tender and causes no 
functional loss.


CONCLUSIONS OF LAW

1.  The May 1990 rating decision that denied entitlement to 
service connection for a cardiovascular disorder and 
residuals of stroke is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000)).

2.  Evidence submitted since the May 1990 rating decision in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for a cardiovascular 
disorder and residuals of stroke is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The April 1991 Board decision that denied entitlement to 
service connection for dental trauma for the purpose of class 
II(a) outpatient dental treatment is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).

4.  Evidence submitted since the April 1991 Board decision in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for dental trauma for the 
purpose of class II(a) outpatient dental treatment is not new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

5.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected residuals of an abdominal wound, 
with adhesions, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Code 7301 (2000).

6.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of a wound to muscle 
group XIX have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.72, Diagnostic Code 5319 (2000).

7.  The criteria for an increased (compensable) rating for 
the veteran's service-connected left middle finger amputation 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Code 5154 (2000).

8.  The criteria for an increased (compensable) rating for 
the veteran's service-connected right thigh wound have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 
4.118, Diagnostic Codes 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist 

Initially, the Board notes VA has a duty to assist the 
veteran in the development of the veteran's claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board is satisfied that all 
relevant facts have been properly developed as to the 
veteran's claims of whether new and material evidence has 
been received to reopen claims for entitlement to service 
connection for a cardiovascular disorder and residuals of a 
stroke, for jaw and mouth trauma with loss of teeth and 
increased evaluations for service-connected residuals of an 
abdominal wound, wound to muscle group XIX, left middle 
finger amputation, and residuals of a right thigh wound and 
that no further assistance is required in order to satisfy 
the duty to assist.  The veteran has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of these claims.  By 
virtue of the Statement of the Case and Supplemental 
Statements of the Case issued during he pendency of the 
appeal, the veteran and his representative was given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  During the course of 
this appeal the veteran underwent VA examination in December 
1996, June 1998, and September 1999.  The veteran was also 
afforded the opportunity to present testimony at a hearing on 
appeal before a Member of the Board at the RO.  However, he 
withdrew his request to appear for said hearing.  

New and Material Evidence Claims

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

Recently, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
provides that specific VA action is required to assist in 
developing a claim; however, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).


Cardiovascular Disorder and Residuals of Stroke
Background
Evidence of Record Prior to May 1990

Service medical records are negative for treatment or 
diagnosis of any cardiovascular or cerebrovascular disorders.  
The veteran's October 1945 discharge examination revealed a 
normal cardiovascular system.  

VA medical records dated from March 1983 to June 1983 include 
diagnoses of hypertension and early chronic obstructive 
pulmonary disease.  Reports dated in March 1983 noted a 
history of myocardial infarction in 1960 and diagnoses of 
hypertension beginning in 1969; however, the examiner stated 
it was unlikely the veteran had sustained an acute myocardial 
infarction.  

In correspondence dated in March 1990 the veteran stated that 
in May 1989 he sustained an attack of back pain which he 
believed was a stroke that left his right side paralyzed.  He 
requested an examination to evaluate the disorder.

In correspondence to a congressional representative dated in 
March 1990 the veteran's spouse described events related to 
treatment the veteran had received for his chest pains at a 
VA medical facility.  She also stated her opinion that the 
veteran had experienced a stroke due to the severity of pain 
related to his service-connected disabilities.

In May 1990, the RO denied entitlement to service connection 
for a cardiovascular disorder, to include hypertension and 
myocardial infarction, or stroke on direct and secondary 
service connection bases.  It was noted there was no evidence 
indicating the veteran's cardiovascular disorder was 
etiologically related to bullet fragments in the spine.  The 
veteran was notified of the decision in a May 1990 
supplemental statement of the case and by correspondence 
dated June 7, 1990.


Evidence of Record Received After May 1990

An April 1991 Board decision noted the issue of entitlement 
to service connection for a cardiovascular disorder had not 
been appealed.

VA outpatient treatment records dated in August 1993 included 
diagnoses of severe coronary artery disease.  No opinion as 
to etiology was provided.

In September 1993 the veteran, in essence, requested his 
claim for entitlement to service connection for a 
cardiovascular disorder and residuals of stroke be reopened.  
He stated that he had experienced chest pains since 
approximately 1985 as a result of a retained bullet fragment 
near his spine.  He claimed great stress caused by his 
service-connected disability had resulted in his chest pains.  

In October 1993, the RO received VA medical records dated 
from April 1983 to August 1993.  A July 1983 report noted 
diagnoses of arteriosclerotic heart disease with angina 
pectoris, degenerative arthritis of the spine, essentially 
normal resting electrocardiogram (EKG), and uncontrolled 
hypertension.  Reports dated from July 1983 to June 1989 
include diagnoses of hypertension and stable hypertension 
without opinions as to etiology.  Subsequent reports note 
diagnoses of hypertension, arteriosclerotic vascular disease, 
and status post cerebrovascular accident in 1989 without 
opinions as to etiology.  

An August 1993 VA discharge instruction report noted 
diagnoses of unstable angina and hypertension.  No opinion as 
to etiology was provided.

VA medical records dated from June 1994 to October 1994 
include diagnoses of hypertension and arteriosclerotic heart 
disease without opinion as to etiology.  

In correspondence dated in December 1995 the veteran's spouse 
reported the veteran experienced an additional stroke in 
November 1995.  She requested, in essence, that the veteran's 
claim be reopened based upon that new information.  

Private medical correspondence from Dr. J.D.A., dated in 
April 1996, noted the veteran underwent combined coronary 
bypass grafting and carotid endarterectomy in November 1995.  
It was noted that the veteran had presented with unstable 
angina, a 99 percent left coronary artery lesion, very severe 
right coronary artery disease, an acute cerebrovascular 
accident, and active transient ischemic attacks.  No opinion 
as to etiology was provided.  

Private medical correspondence from Dr. W.J.C., dated in July 
1996, deferred comment as to the veteran's coronary artery 
bypass and stroke noting, in essence, that the matters were 
not within his area of expertise.

VA examination in December 1996 included diagnoses of status 
post coronary artery bypass graft surgery and cerebrovascular 
accident in November 1995.  No opinion as to etiology was 
provided.  

VA medical records dated from July 1995 to July 1997 include 
diagnoses of coronary artery disease, status post coronary 
artery bypass graft surgery, and status post cerebrovascular 
accident.  No opinion as to etiology was provided.  

VA examination in June 1998 included diagnoses of status post 
coronary artery bypass graft surgery and cerebrovascular 
accident in November 1995.  No opinion as to etiology was 
provided.  

Analysis

In May 1990 the RO denied entitlement to service connection 
for a cardiovascular disorder and residuals of stroke.  The 
veteran was notified by correspondence dated in June 1990 but 
did not appeal; therefore, the rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000)).

Based upon a review of the complete record, the Board finds 
no new and material evidence has been submitted since the May 
1990 rating decision.  The "new" evidence received includes 
medical evidence, without opinion as to etiology, and 
statements from the veteran and his spouse which are 
essentially cumulative of the prior evidence of record.  The 
Board notes that the May 1990 determination denied 
entitlement to service connection because the evidence did 
not show the veteran's cardiovascular disorder or residuals 
of stroke were incurred in service, aggravated by service, or 
were secondary to a service-connected disability.  

No competent evidence addressing the specified basis for that 
last final disallowance has been submitted.  The Court has 
held that lay assertions of medical causation were 
insufficient to reopen a claim under 38 U.S.C.A. § 5108.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).

As the information provided in support of the application to 
reopen the claim for service connection does not include new 
evidence which bears directly and substantially upon the 
specific matter under consideration, the Board finds "new 
and material" evidence has not been submitted.  See 
38 C.F.R. § 3.156(a).  Therefore, the appeal must be denied.

Dental Trauma
Background
Evidence of Record Prior to April 1991

Service medical records dated in April 1941 show the 
veteran's tooth number 8 was intact.  Reports dated in May 
and October 1945 show the tooth was missing.  A June 1948 
report noted examination revealed tooth number 8 was draining 
through the lingual cavity.  No additional information was 
provided.

A July 1953 VA report noted service medical records included 
a dental register with entries for treatment dated from 
February 1948 to May 1948.  A February 1948 report noted 
treatment and drainage to tooth number 8.

A July 1953 rating decision granted entitlement to service 
connection for teeth number 8, 15, and 18.  

In September 1953, the veteran reported that during overseas 
service a dentist removed a baby tooth from the roof of his 
mouth.  He stated he never experienced any problem with the 
tooth prior to that procedure but that since then he had 
experienced draining and occasional swelling in the area.  

In March 1989 the veteran, in essence, requested entitlement 
to dental treatment and compensation for the loss of teeth 
due to injury caused by the negligent removal of a baby tooth 
during active service.  He stated he had undergone several 
operations for abscessed teeth as a result that treatment.

In correspondence dated in November 1989 the veteran 
reiterated his claim for entitlement to compensation for the 
loss of 3 teeth due to the unnecessary removal of a tooth 
during active service.  

In January 1990, the RO denied entitlement to compensable 
service connection for loss of teeth.

In April 1991, the Board denied entitlement to service 
connection for dental trauma for the purpose of class II(a) 
outpatient dental treatment.  The Board found there was no 
objective evidence of dental trauma during active service.

Evidence of Record Received After April 1991

In November 1993 the veteran, in essence, requested his claim 
for entitlement to service connection for dental trauma for 
the purpose of class II(a) outpatient dental treatment be 
reopened.  

Private medical correspondence dated in November 1993 from 
Dr. T.M.R. noted that in 1987 the veteran had undergone 
osseous surgery to teeth number 5, 6, 7, and 8 due to severe 
8 millimeter periodontal pocket to the distal aspect of tooth 
number 6.  No opinion as to etiology was provided.

In his substantive appeal the veteran reported he had 
experienced draining from the site of the removal of a baby 
tooth since active service. 

VA examination in December 1996 included a diagnosis of mild 
gingivitis.  The examiner noted a stable bridge at 6-9, 
slight bleeding upon probing at 6-9, deep over bite, and 
radiologic evidence suggestive of restoration of ridge as 
expected after the loss of teeth 7 and 8 in 1952.

During VA examination in July 1998, the veteran reported he 
experienced recurrent infection to the palate approximately 
every 3 years which required surgery and antibiotic 
treatment.  The examiner noted a well-healed scar at 6-9 to 
the labial aspect and a serviceable fixed partial denture at 
6-9 replacing teeth number 7 and 8.  

Analysis

In April 1991, the Board denied entitlement to service 
connection for dental trauma for the purpose of class II(a) 
outpatient dental treatment.  The veteran did not appeal; 
therefore, the Board decision is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (2000).

Based upon a review of the complete record, the Board finds 
no new and material evidence has been submitted since the 
April 1991 Board decision.  The "new" evidence received 
includes medical evidence, without opinion as to etiology, 
and the veteran's statements which are essentially cumulative 
of the prior evidence of record.  The Board notes that the 
April 1991 Board determination denied entitlement to service 
connection because the evidence did not show the veteran 
incurred dental trauma during active service.  

The Board also notes that, generally, a compensable rating 
requires the loss of all upper or lower anterior teeth due to 
the loss of substance of the body of the maxilla or mandible 
due to trauma or disease.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2000).  The usual effects of medical and surgical 
treatment in service having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  See 38 C.F.R. 
§ 3.306 (2000); see also VAOPGCPREC 5-97.  

In this case, no competent evidence addressing the specified 
basis for the last final disallowance has been submitted and 
the claim may not be reopened based upon the veteran's own 
opinion as to this matter.  See Allday, 7 Vet. App. at 526.  
As the information provided in support of the application to 
reopen the claim for service connection does not include new 
evidence which bears directly and substantially upon the 
specific matter under consideration, the Board finds "new 
and material" evidence has not been submitted.  See 
38 C.F.R. § 3.156(a).  Therefore, the appeal must be denied.

Increased Rating Claims

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

Disabilities unlisted in the Rating Schedule may be rated 
under a closely related disease or injury in which not only 
the functions affected but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The Court has also held that certain disabilities may be 
rated separately without violating the prohibition against 
pyramiding unless the disorders constitute the same 
disability or manifestations.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1996); Evans v. Brown, 9 Vet. App. 273, 281 
(1996). 

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

Residuals of an Abdominal Wound
Background

Service medical records dated in February 1945 show the 
veteran sustained a wound 2 centimeters (cm) below and to the 
left of the umbilicus during combat on the beach of Iwo Jima.  
X-ray examination revealed 3 large and several minute 
metallic fragments lying approximately mid line within the 
abdominal cavity.  On March 1, 1945, the veteran underwent 
perforated bowel repair.  The examiner noted the entrance 
wound was debrided and an incision was made to the left 
rectus.  A piece of shrapnel was removed from the abdominal 
wall and a piece was removed from the rectus at the 
mesenteric root.  The examiner also noted 4 tears to the 
lower jejunum had been repaired.

Reports dated in April 1945 noted repair of a fecal fistula 
in March 1945.  It was noted examination was essentially 
negative except for a small 1 inch long granulating wound in 
the middle of a left rectus incision.  An April 18, 1945, 
report noted all wounds were healed.

A February 1948 medical board report indicates the veteran 
sustained an abdominal wound by an explosive bullet which 
made 4 punctures in the jejunum and lodged in the fourth 
lumbar vertebral body.  It was noted the veteran underwent 
repair of what appeared to be a complete intestinal 
obstruction in December 1945 with an uneventful recovery.  
The examiner stated the veteran reenlisted in December 1947 
but began to experience moderately severe abdominal and back 
pains.  A gastrointestinal series revealed no intrinsic 
intestinal changes or delay of transmission of barium meal.  
The diagnoses included abdominal shrapnel fragment wound and 
abdominal adhesions.  

VA examination in February 1950 noted the veteran had 
sustained a gunshot wound to the abdomen with partial 
resection.  The veteran reported he experienced indigestion 
and constipation and that he had cramps when he strained his 
abdominal muscles.  The examiner noted a 6 inch by 3/4 inch 
left abdominal scar which was somewhat tender with depression 
and loss of underlying soft tissue.  There was no palpable 
hernia.  The diagnoses included severe abdominal wound with 
adhesions.

During VA examination in December 1988 the veteran reported 
that he had little or no complaint referable to his abdomen 
since active service.  He complained of occasional discomfort 
but denied nausea or vomiting.  He reported regular bowel 
functions and steady weight.  The examiner noted the abdomen 
was soft and flat.  The scar was well healed and 
uncomplicated.  There was no evidence of pain, tenderness, 
spasm, rebound, or rigidity and no organs or masses were 
palpable.  The diagnoses included status post abdominal 
exploration for release of adhesions causing partial small 
bowel obstruction, healed, without residuals except for 
healed cicatrices.

During VA examination in August 1993, the veteran complained 
of intermittent aching, cramping, and pain but reported 
normal bowel and bladder function.  He denied any blood in 
stool, constipation, loss of appetite, weight instability, 
nausea, or vomiting.  He stated he took medication for 
abdominal pain but that the pain very likely radiated from 
his spine.  The examiner noted the abdomen was flat and that 
all scars were well healed and very difficult to delineate.  
There was tenderness to the left lower quadrant but no 
evidence of spasm, rebound or rigidity, or palpable organs or 
masses.  There was no hernia and coughing did not produce 
pain or bulge.  The diagnoses included status post suture and 
closure of abdominal evisceration following gunshot wound 
with subsequent release of abdominal adhesions, healed, with 
residual intermittent abdominal cramping but normal bowel 
activity and healed cicatrix.  

In his substantive appeal the veteran described events 
related to his service-connected abdominal wound and 
subsequent treatment he received during and immediately after 
service.  He noted that the wound had healed and submitted 
copies of color photographs including a photograph of his 
abdominal scar which he noted was 10 inches long.

During VA examination in December 1996, the veteran reported 
he experienced daily abdominal discomfort associated with 
flatus and burping.  He denied nausea, vomiting, or 
gastrointestinal bleeding but reported occasional diarrhea.  
The examiner noted normal bowel sounds and a normal liver and 
spleen.  There was no tenderness to palpation and no 
discernible masses.  There was a well-healed scar to the left 
of the umbilicus with firm musculature surrounding the area.  
It was noted the veteran was able to sit up without evidence 
of abdominal hernia.  The diagnoses included abdominal wound 
with adhesions with residual well-healed scars and abdominal 
discomfort with gaseous distention.  

During VA examination in June 1998, the veteran reported 
continued abdominal pain unrelated to food consumption and 
not accompanied by nausea or vomiting.  He denied recent 
diarrhea.  The examiner noted bowel sounds, liver, and spleen 
were normal.  There was no evidence of tenderness to 
palpation and no detectable masses.  The diagnoses included 
status post abdominal wound with adhesions and residual 
discomfort.


Analysis

The Rating Schedule provides disability ratings for 
peritoneal adhesions which are severe, with definite partial 
obstruction shown by x-ray and frequent and prolonged 
episodes of colic distention, nausea, or vomiting, following 
severe peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage (50 percent); moderately severe, with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain 
(30 percent); moderate, with pulling pain on attempting work 
or aggravated by movements of the body, episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea), or abdominal distention (10 percent); and mild (0 
percent).  38 C.F.R. § 4.114, Diagnostic Code 7301 (2000).  A 
note following the rating criteria for peritoneal adhesions 
states that ratings for adhesions will be considered when 
there is a history of operative or other traumatic or 
infectious (intraabdominal) process, and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, presence of pain.  Id.

For resection of the small intestine the Rating Schedule 
provides disability ratings when there is marked interference 
with absorption and nutrition, manifested by severe 
impairment of health objectively supported by examination 
findings including material weight loss (60 percent); when 
there is definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss (40 
percent); and when the disorder is symptomatic, with 
diarrhea, anemia and inability to gain weight (20 percent).  
38 C.F.R. § 4.114, Diagnostic Code 7328 (2000).  It is noted 
that where residual adhesions constitute the predominant 
disability the disorder should be rated under diagnostic code 
7301.  Id. 

In this case, although a February 1950 VA examiner noted the 
veteran underwent a partial resection as a result of his 
service-connected abdominal injuries, there is no evidence of 
any interference in his nutrition or ability to gain weight.  
Therefore, the Board finds the veteran is appropriately rated 
under diagnostic code 7301.

Medical evidence demonstrates that the veteran's service-
connected residuals of an abdominal wound are presently 
manifested by subjective complaints of discomfort.  There is 
no evidence, however, of frequent and prolonged episodes of 
severe colic distention, nausea, or vomiting.  Therefore, the 
Board finds entitlement to rating in excess of 30 percent is 
not warranted.  See 38 C.F.R. § 4.114, Diagnostic Code 7301.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Injury to Muscle Group XIX
Background

Service medical records dated in February 1945 show the 
veteran sustained an abdominal wound and that a piece of 
shrapnel was removed from his abdominal wall.

VA examination in February 1950 noted a 6 inch by 3/4 inch left 
abdominal scar which was somewhat tender with depression and 
loss of underlying soft tissue.  There was no palpable 
hernia.  The diagnoses included severe abdominal wound with 
adhesions.

An April 1991 Board decision found entitlement to a separate 
10 percent disability rating was warranted for a moderate 
injury to muscle group XIX.  

VA examination in August 1993 included a diagnosis of status 
post abdominal wall wound to muscle group XIX, healed, with 
residual healed cicatrix.  The examiner noted the wound was 
healed, uncomplicated, and without hernia.  No organs or 
masses were palpable and the abdominal wall was essentially 
intact except for the presence of the wound.  It was noted 
the wound was possibly slightly depressed but that the 
underlying fascia was intact without evidence of compromise.  

In his substantive appeal the veteran reported that his 
abdominal muscles had never adequately healed and that as a 
result his activities had been limited.  He stated, in 
essence, that entitlement to an increased rating was 
warranted.

Private medical correspondence dated in July 1996 from Dr. 
W.J.C. noted the veteran reported symptoms including that he 
was unable to control his stomach muscles.  It was noted that 
examination of the abdominal muscles revealed apparently very 
weak, soft muscles that could not be adequately tensed.  The 
diagnoses included post-traumatic abdominal muscle wall 
disruption which in all probability was moderately severe.

VA examination in December 1996 noted a well-healed scar to 
the left of the umbilicus with firm musculature surrounding 
the area.  It was noted the veteran was able to sit up 
without evidence of abdominal hernia.  The diagnoses included 
status post entrance of shell fragment to abdominal wall, 
muscle group XIX.

VA examination in June 1998 provided no discussion or 
diagnosis related to the muscle group XIX injury.

Analysis

The Board notes that during this appeal the rating criteria 
for muscle injuries were revised.  See 62 Fed. Reg. 30327-28 
(June 3, 1997).  The Court has held that where the law or 
regulations change while a case is pending the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  Therefore, the veteran's higher rating 
claim will be considered under both the old and new law.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves.  See 
38 C.F.R. § 4.72 (in effect prior to July 3, 1997).

Current VA regulations provide that for ratings purposes the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56(c) (2000).

The Rating Schedule provides that moderate muscle injury 
disability results when there is evidence of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; and when there are 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56 (effective before and after July 3, 
1997).

A moderately severe muscle injury is manifested by objective 
findings of relatively large entrance and (if present) exit 
scars so situated as to indicate the track of a missile 
through important muscle groups, indications on palpation of 
moderate loss of deep fascia, moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles compared with the sound side; and when tests of 
strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  Id.

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible x-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  Id.  There 
would also be evidence of soft or flabby muscles in the wound 
area and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.  Id.

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court 
interpreted the applicable regulations as providing that a 
through and through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no 
minimum degree of damage in order for the injury to be of 
moderate degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 
(1996).

The Rating Schedule provides ratings for injury to the 
muscles of the abdominal wall when there is evidence of 
slight ( 0 percent), moderate (10 percent), moderately severe 
(30 percent) or severe (50 percent) muscle injury.  See 
38 C.F.R. § 4.72, Diagnostic Code 5319 (2000).  It is noted 
that muscle group XIX describes the muscles of the abdominal 
wall and includes the rectus abdominis, external oblique, 
internal oblique, transversalis, and the quadratus lumborum.  
The function of this muscle group is for support and 
compression of the abdominal wall and lower thorax, flexion 
and lateral motions of spine, and synergists in strong 
downward movements of arm.

Based upon the evidence of record, the Board finds the 
medical evidence demonstrates the veteran sustained a through 
and through wound to muscle group XIX; however, persuasive VA 
medical evidence revealed a depressed scar to the area with 
some loss of underlying tissue but no evidence of moderate or 
extensive loss of deep fascia, muscle substance, or normal 
firm resistance.  In fact, recent VA examinations found the 
underlying fascia was intact without evidence of compromise 
and that the musculature surrounding the area was firm.  
Therefore, the Board finds entitlement to a rating in excess 
of 10 percent under the old or new criteria is not warranted.

Although a July 1996 private medical report noted very weak, 
soft muscles that could not be adequately tensed and provided 
a diagnosis of post-traumatic abdominal muscle wall 
disruption which in all probability was moderately severe, no 
rationale was provided to support this opinion.  The Board 
notes the evidence does not indicate the physician's opinion 
was provided with the benefit of a review of any of the 
medical evidence documenting the veteran's treatment during 
or immediately after service.  Therefore, the Board finds the 
private medical opinion warrants less evidentiary weight.

The Board also notes that the evidence of record does not 
demonstrate the veteran's superficial abdominal scar is 
presently painful, tender, or causes functional loss as to 
warrant entitlement to a separate compensable rating.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7805, 7806 (2000).  

The Board has considered all potentially applicable 
regulations and finds no provision upon which to assign a 
higher rating.  See Schafrath, 1 Vet. App. 589.  The Board 
also finds the preponderance of the evidence is against the 
veteran's claim.  See Gilbert, 1 Vet. App. at 55.  

Left Middle Finger Amputation
Background

Service medical records dated in September 1941 show the 
veteran sustained a compound fracture of the distal phalanx 
to the left middle finger.  It was noted the veteran caught 
the finger in the recoil apparatus of a gun and presented 
with a badly lacerated finger with the nail torn away and the 
bone shattered.  The examiner stated the bone was smoothed 
off with rongeur and the wound was sutured and dressed.  A 
subsequent report noted the wound was healing nicely.  

The veteran's October 1945 discharge examination revealed 
normal extremities.  A history of compound fracture of the 
distal phalanx to the left middle finger in 1941 was noted.  

VA examination in February 1946 included a diagnosis of left 
3rd finger distal phalanx amputation.  The examiner noted the 
veteran sustained an amputation of the tip of the finger in 
1941, that the wound was healed, and that the veteran 
maintained good function of the finger.

In April 1946 the RO granted entitlement to service 
connection for left 5th finger distal phalanx amputation.  A 
0 percent disability rating was assigned.

VA examination in February 1950 included a diagnosis of 
partial amputation of the distal phalanx of the left middle 
finger.  The examiner noted a shortening of the finger due to 
amputation and lateral surgical scars but good stump covering 
and no restriction of motion.

VA examination in August 1993 noted the veteran had no 
complaints as to his left middle finger amputation but that 
the April 1946 rating decision incorrectly referred to the 
left fifth finger.  The diagnoses included status post distal 
phalanx wound to the left middle finger, treated with 
debridement and suture laceration, healed without functional 
residuals or deformity.  

In his substantive appeal the veteran described how he 
injured his left middle finger and, in essence, requested 
entitlement to a compensable rating for the partial loss of 
the finger and disfigurement.

During VA examination in December 1996, the veteran reported 
occasional discomfort at the site of the amputation 
approximately 3 to 4 times per week.  The examiner noted 
there was no visible loss of finger tissue.  The nail bed and 
finger pad were normal.  The diagnoses included status post 
amputation of the distal phalanx of the left middle finger.

VA examination in June 1998 noted the veteran may experience 
some numbness over the distal finger pad but that he did not 
have any visible loss of the distal phalanx to observation.  
The diagnoses included status post amputation of the distal 
phalanx of the left middle finger, by history, but with 
examination evidence for normal tissue and historical 
evidence of mild paresthesia.

Analysis

The Rating Schedule provides compensable ratings for single 
finger amputation of the middle finger for amputation without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto (10 percent), or with metacarpal resection 
(20 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5154 
(2000).

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31 
(2000).

In this case, the Board finds the medical evidence 
demonstrates the veteran sustained a partial amputation of 
the distal phalanx of the left middle finger without evidence 
of metacarpal resection or amputation at the proximal 
interphalangeal joint or proximal thereto.  Therefore, a 
compensable rating is not warranted.

The Board also notes that the evidence of record does not 
demonstrate the veteran's superficial scar is presently 
painful, tender, or causes functional loss as to warrant 
entitlement to a separate compensable rating.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805.  

The Board has considered all potentially applicable 
regulations and finds no provision upon which to assign a 
higher rating.  See Schafrath, 1 Vet. App. 589.  The Board 
also finds the preponderance of the evidence is against the 
veteran's claim.  See Gilbert, 1 Vet. App. at 55.

Right Thigh Wound
Background

Service medical records are negative for treatment or 
diagnosis related to a right thigh wound.  

In his application for VA benefits the veteran reported a 
shrapnel wound to the right thigh with retained fragment in 
February 1942.  He stated he had received no treatment for 
the wound during service.

VA examination in February 1946 included a diagnosis of 
gunshot wound to the right thigh.  The examiner noted a 1/2 
inch diameter, superficial, healed scar to the posterior 
surface of the right thigh.

Service connection was granted for a right thigh wound by 
rating decision dated in July 1948.  A noncompensable 
evaluation was assigned and has been in effect since that 
time.  

VA examination in February 1950 included a diagnosis of 
gunshot wound to the right thigh.  The examiner noted a small 
triangular scar approximately the size of a dime to the 
anterolateral aspect of the right thigh which the veteran 
stated marked the site of extrusion of a piece of shrapnel.  

During VA examination in August 1993 the veteran reported 
that he sustained a shell fragment wound to the right thigh 
after he was wounded on Iwo Jima.  He stated the wound was 
treated conservatively without surgery.  He reported the 
wound healed and that over the years the fragments extruded 
without any problem.  He denied local pain, tenderness, or 
any difficulty in ambulation.  The examiner noted the 
veteran's gait was normal but slow.  The veteran's thigh had 
a normal contour without deformity and the site of the wound 
was not discernible.  There was no evidence of local pain or 
tenderness.  Range of motion was normal and there was no loss 
of substance in the area of the injury.  The diagnoses 
included status post shell fragment wound to the mid right 
thigh, healed without deformity or functional residuals.  

During VA examination in December 1996 the veteran complained 
of chronic right lower extremity weakness.  It was noted the 
disorder was complicated by the veteran's cerebrovascular 
accident.  The diagnoses included status post shell fragment 
wound to the right thigh with residual minimal scars.

A June 1998 VA examination report essentially reiterated 
information provided in the December 1996 report as to this 
matter.

Analysis

The Rating Schedule provides a compensable rating for 
superficial scars when there is evidence of tenderness and 
pain on objective demonstration (10 percent) or limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805.

As previously indicated, in every instance where the Rating 
Schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (2000).

In this case, the Board finds the medical evidence 
demonstrates the veteran's service-connected right thigh 
wound is presently manifested by a superficial scar which is 
not painful or tender and causes no functional loss.  
Therefore, the Board finds entitlement to a compensable 
rating is not warranted.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7804, 7805.  

The Board also notes that the evidence of record does not 
demonstrate the veteran's right thigh wound involved muscle 
damage as to warrant consideration under alternative rating 
criteria.  See 38 C.F.R. § 4.56 (2000).

The Board has considered all potentially applicable 
regulations and finds no provision upon which to assign a 
higher rating.  See Schafrath, 1 Vet. App. 589.  The Board 
also finds the preponderance of the evidence is against the 
veteran's claim.  See Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The Board notes that in exceptional cases where evaluations 
provided by the Rating Schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2000).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorders 
addressed in this decision, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a 
cardiovascular disorder and residuals of stroke, the appeal 
is denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for jaw and 
mouth trauma with loss of teeth, the appeal is denied.

The claim for entitlement to an increased rating for 
residuals of an abdominal wound, with adhesions, is denied.

The claim for entitlement to an increased rating for a wound 
to muscle group XIX, is denied.

The claim for entitlement to an increased (compensable) 
rating for left middle finger amputation is denied.

The claim for entitlement to an increased (compensable) 
rating for a right thigh wound is denied.


REMAND

Initially, the Board notes that during the course of this 
appeal the veteran was awarded increased disability ratings 
to 40 percent in February 1997 and to 60 percent in February 
1999 for his service-connected wound to muscle group XX, with 
retained foreign bodies and degenerative joint disease.  The 
Board notes, however, that the record reveals the RO granted 
the increased ratings for the service-connected muscle injury 
based, in essence, upon the veteran's complaints of decreased 
limitation of motion of the lumbar spine and failed to 
consider the issue of entitlement to separate ratings for 
orthopedic or neurologic disorders.  See Esteban, 6 Vet. App. 
at 261.  

The Board also notes that the medical evidence does not 
clearly distinguish the veteran's present manifestations of 
his service-connected muscle injury to muscle group XX, with 
retained foreign bodies and degenerative joint disease, from 
the present manifestations of orthopedic and neurologic 
disorders for which service connection as not been 
established.  Therefore, the Board finds additional 
development is required prior to appellate review.

VA has a statutory duty to assist the veteran in the 
development of facts pertinent his claims.  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended and 
conducting a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds the issue of entitlement to a total 
disability rating based upon individual unemployability is 
"inextricably intertwined" with the unresolved issue of 
entitlement to an increased rating for a wound to muscle 
group XX, with retained foreign bodies and degenerative joint 
disease.  The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal should be 
identified and fully developed prior to appellate review of 
the certified issue.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected wound 
to muscle group XX, with retained foreign 
bodies and degenerative joint disease, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
neurologic examination to determine the 
current nature and severity of his 
service-connected wound to muscle group 
XX, with retained foreign bodies and 
degenerative joint disease.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  A complete rationale for all 
opinions given should be provided.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected wound to muscle group 
XX, with retained foreign bodies and 
degenerative joint disease.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment, including x-ray examination 
and range of motion studies.  

The examiner is requested to distinguish 
any present orthopedic disability from 
the disabilities related to the veteran's 
injuries to muscle group XX.  The 
examiner should specify any anatomical 
damage, and describe any functional loss, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should also 
specify any functional loss due to pain 
or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000).

In addition, the examiner should provide 
an opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

The examiner is also requested to provide 
an opinion addressing whether or not all 
of the service-connected disabilities 
render the veteran unemployable or if his 
service-connected disabilities would 
render an average person unemployable.  A 
complete rationale for all opinions given 
should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues of 
entitlement to an increased rating for a 
wound to muscle group XX, with retained 
foreign bodies and degenerative joint 
disease, and entitlement to a total 
disability rating based upon individual 
unemployability.  The RO should consider 
all applicable laws and regulations, 
including entitlement to separate ratings 
regarding an increased rating for a wound 
to muscle group XX, with retained foreign 
bodies and degenerative joint disease.  
See Esteban, 6 Vet. App. at 261.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



